Court of Appeals
                          Sixth Appellate District of Texas

                                   JUDGMENT


 Barry Green, Appellant                                Appeal from the 102nd District Court of
                                                       Bowie County, Texas (Tr. Ct. No. 16F0882-
 No. 06-17-00090-CR         v.                         102). Memorandum Opinion delivered by
                                                       Justice Burgess, Chief Justice Morriss and
 The State of Texas, Appellee                          Justice Moseley participating.



       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We note that the appellant, Barry Green, has adequately indicated his inability to pay costs
of appeal. Therefore, we waive payment of costs.



                                                      RENDERED FEBRUARY 16, 2018
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk